MANDATE
                  Case
               Case     20-793, Document
                    1:17-cv-06857-RJS    45, 08/31/2020,
                                       Document          2920076,
                                                  86 Filed        Page1
                                                           08/31/20 Pageof 11 of 1
                                                                                                N.Y.S.D. Case #
                                                                                                17-cv-6857(RJS)


                            UNITED STATES COURT OF APPEALS
                                       FOR THE
                                    SECOND CIRCUIT

             At a Stated Term of the United States Court of Appeals for the Second Circuit, held at the
     Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
     18th day of June, two thousand twenty.

     ________________________________

      Korean American Association of Greater New           ORDER
      York, Inc.,
                                                           Docket No. 20-793
                                                                                                   Aug 31 2020
                   Plaintiff - Appellee,

      v.

      Sung Ki Min,

                Defendant - Appellant.
     ________________________________

             Appellant filed a notice of appeal in the above-referenced matter. On April 17, 2020, the
     Court relieved Appellant’s counsel and directed Appellant, pro se, to file a scheduling
     notification letter within 14 days. Appellant failed to submit a scheduling notification letter.
     Upon consideration thereof,

             IT IS HEREBY ORDERED that, pursuant to Local Rule 31.2(a)(1)(A), Appellant’s brief
     must be filed on or before July 28, 2020. The appeal will be dismissed effective July 28, 2020 if
     the brief is not filed by that date. A motion to extend the time to file the brief or to seek other
     relief will not toll the previously ordered filing date. See Local Rule 27.1(f)(1); cf. RLI
     Insurance Co. v. JDJ Marine, Inc., 716 F.3d 41, 43-45 (2d Cir. 2013).


                                                          For the Court:

                                                          Catherine O’Hagan Wolfe,
                                                          Clerk of Court




MANDATE ISSUED ON 08/31/2020
